929 F.2d 691Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Amos BROWN, a/k/a Nabb Ali, Petitioner.
No. 91-8000.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided March 25, 1991.

On Petition for Writ of Mandamus.
Amos Brown, petitioner pro se.
PETITION DENIED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Amos Brown seeks a writ of mandamus ordering the district court to rule on his 28 U.S.C. Sec. 2255 motion.  Our review of the progress of the case in the district court reveals no unreasonable delay.  However, we grant Brown's motion to proceed in forma pauperis and deny Brown's petition without prejudice to refile this petition in the future if the district court fails to act in a reasonable time.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
PETITION DENIED WITHOUT PREJUDICE.